Citation Nr: 0301609	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  00-03 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hammertoe. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1955 to August 
1955.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Nashville, Tennessee, (hereinafter RO).  
The development requested by the Board in its February 
2001 remand has been substantially accomplished, and this 
case is now ready for appellate review.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this 
decision has been obtained by the RO. 

2.  Hammertoes of the right foot clearly and unmistakably 
existed prior to service.

3.  Any increase in severity associated with hammertoes of 
the right foot during service was due to the natural 
progress of the disease. 


CONCLUSION OF LAW

The veteran does not have a current disability associated 
with hammertoe of the right foot that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1153 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The veteran was notified of the 
evidence required for a grant of his claim by rating 
decision dated in August 1999, statement of the case dated 
in January 2000, a March 2001 letter informing the veteran 
of the provisions of the VCAA and a supplemental statement 
of the case dated in August 2002.  The Board concludes 
that the discussion therein adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding 
duty to inform the veteran that any additional information 
or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include the service medical records and the 
VA examination requested by the Board in the February 2001 
remand, has been obtained by the RO, and there is no 
specific reference to any other pertinent records that 
need to be obtained.  The Board notes that the March 2001 
letter notified the veteran of the type of evidence 
necessary to substantiate the claim.  This letter also 
essentially informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
supply sufficient information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist 
the veteran in this case.  Thus, the Board finds that 
further development is not warranted. 


II.  Legal Criteria/Analysis

Service connection may be granted for a disability 
resulting from injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut 
the presumption.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

Temporary or intermittent flareups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-07 (1993). 

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
With the above criteria in mind, the relevant facts will 
be summarized.  The physical examination upon entrance to 
service reflected a slightly deformed right great toe with 
"good" mobility and weight bearing.  Approximately one 
month after entering the service in August 1955, the 
veteran reported to the infirmary at Paris Island 
complaining of a painful right foot.  Physical examination 
of the right foot at that time revealed a cavus deformity 
of the right foot; hammertoe; irregularly healed scars; 
and infected calluses.  In addition to recommending an 
orthopedic consultation, the examiner also recommended 
discharge due to this non-acceptable defect.  The examiner 
further opined that there was no evidence of permanent 
aggravation of the condition by the veteran's period of 
service.  This evidence clearly and unmistakably 
demonstrates that hammertoe existed prior to service, and 
the veteran does not contend otherwise.  38 U.S.C.A. 
§ 1111.

The first post-service medical evidence consists of 
private medical evidence dated in February 1999.  These 
reports indicate that the veteran was unable to straighten 
his toes and that there were flexion or hammertoe 
deformities of the right toes.  In July 2002, the veteran 
was afforded the VA examination and medical opinion 
requested by the Board in its February 2001 remand.  The 
report from this examination documents review of the 
clinical history contained in the claims file.  The 
veteran at that time reported that he had been suffering 
from continual difficulties in his feet, to include 
recurrent ulceration of the callous formation of the right 
great toe, since service.  Following the examination, the 
diagnoses were bilateral cavus and hallux valgus 
deformities of the feet.  The physician concluded as 
follows: 

The veteran's current status is a 
continuation of the deformity found 
during the time of his active duty.  
These findings are consistent with the 
natural history of this deformity and 
do not represent either a flare-up or 
disability beyond that expected from 
the natural progression. 

Applying the pertinent legal criteria to the facts 
summarized above, the Board notes that absent any 
independent supporting clinical evidence from a physician 
or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The July 2002 
medical opinion above, rather than supporting the 
veteran's assertions, clearly contradicts the contention 
of the veteran that his military service "aggravated" a 
pre-existing disability in the right foot as that term is 
defined for the purpose of receipt of VA benefits.  As 
indicated, it was concluded by the examiner following the 
July 2002 examination that the in-service findings did not 
represent a level of disability beyond that associated 
with the natural progress of the disease.  Under these 
circumstances, service connection is precluded by the 
provisions of 38 C.F.R. § 3.306.  

There is otherwise no competent evidence that supports the 
veteran's assertions, or that casts doubt on the in-
service medical conclusion that disability in the right 
foot was permanently aggravated by service or the 
conclusion following the July 2002 VA examination detailed 
above.  Therefore, the Board finds the probative weight of 
the "positive" evidence, which is limited to the 
unsupported assertions of the veteran, to be overcome by 
the more objective "negative" medical evidence discussed 
above.  Accordingly, the claim for service connection for 
connection for hammertoe cannot be granted.  Gilbert, 1 
Vet. App. at 49.

 
ORDER

Entitlement to service connection for hammertoe is denied. 




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

